DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 34-45 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Farmer (US 20090181698 A1).
Regarding claim 34, Farmer discloses:
A UE (fig. 1 120) in a mobile communication system including a server (fig. 1 server 130), the UE comprising: at least one memory storing instructions (fig. 11 1122 and see paragraph 72); and at least one processor configured to execute the instructions to (fig. 11 processor 1120 and see paragraph 72):
	receive a request for location information of the UE based on periodical location information timer from the server (paragraph 42 SLP 130 may send a SUPL INIT message to initiate a periodic triggered session with SET 120 (step C). The SUPL INIT message may include a session-id, a trigger type indicator that indicates periodic trigger, an intended positioning method, the SLP mode, etc);
report the location information to the server according to the request of the server (fig. 3 SUPL REPORT messages), and
	stop sending the report of the location information to the server when the server indicates the stop of the location report to the UE (paragraph 47 After reporting the last position result to SUPL agent 140, SLP 130 may send a SUPL END message to SET 120 to indicate the end of the periodic triggered session (step T).).

Regarding claim 35, Farmer discloses wherein the location information is protected by a secure communication between the UE and the server (paragraph 39 Upon receiving the SUPL INIT message, SET 120 may perform a data connection setup procedure, attach itself to a packet data network if the SET is not already attached, and establish a secure IP connection to SLP 130).

Regarding claim 36, Farmer discloses, wherein the UE and the server have mutual authentication (paragraph 58+, Table 2 SUPL AUTH REQ message facilitates mutual authentication).

Claims 37-39 mirror claims 34-36 and are rejected for the same reasons. 

Regarding claim 40, Farmer discloses:
A server (fig. 1 130) in a mobile communication system including a UE (fig. 1 system includes UE 120), the server comprising:
	at least one memory storing instructions (fig. 11 1142 and see paragraph 74); and at least one processor configured to execute the instructions to (fig. 11 1140 and see paragraph 74):
	send a request for location information of the UE based on periodical location information timer to the UE (paragraph 42 SLP 130 may send a SUPL INIT message to initiate a periodic triggered session with SET 120 (step C). The SUPL INIT message may include a session-id, a trigger type indicator that indicates periodic trigger, an intended positioning method, the SLP mode, etc);
	receive a report of the location information from the UE (fig. 3 SUPL REPORT);
	send a request for stopping sending the report of the location information to the UE (paragraph 47 After reporting the last position result to SUPL agent 140, SLP 130 may send a SUPL END message to SET 120 to indicate the end of the periodic triggered session (step T)), and
	stop receiving the location report from the UE (paragraph 47 After reporting the last position result to SUPL agent 140, SLP 130 may send a SUPL END message to SET 120 to indicate the end of the periodic triggered session (step T)).

Regarding claim 41, Farmer discloses wherein the location information is protected by a secure communication between the UE and the server (paragraph 39 Upon receiving the SUPL INIT message, SET 120 may perform a data connection setup procedure, attach itself to a packet data network if the SET is not already attached, and establish a secure IP connection to SLP 130).

Regarding claim 42, Farmer discloses, wherein the UE and the server have mutual authentication (paragraph 58+, Table 2 SUPL AUTH REQ message facilitates mutual authentication).

Claims 43-45 mirror claims 40-42 and are rejected for the same reasons. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edge (US 20120196615 A1) discloses a system for transferring location data between a mobile device and a location server. Shim (US 20070037585 A1) discloses a system for configuring periodic location reporting. OMA UserPlane Location Protocol discloses a standard for secure location reporting for mobile terminals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687